On Rehearing.
PROVOSTY, J.
On the rehearing in this case the issue was narrowed down to ascertaining whether the plaintiff firm had met its payments on the pay days fixed by the contract, or had defaulted thereon.
These pay days were the 15th of every month, for the deliveries made in the preceding month. Plaintiff testifies that the deliveries began between the 10th and the T5th of May. Mr. Roach, defendant’s scaler, whose testimony plaintiff seems willing to accept as correct, as being that of a disinterested witness, testifies that up to June 15th there had been delivered 74,232 feet. Now, assuming that one-half of this represents the deliveries of May, the deliveries for that month were 37,116 feet, for which the amount due under the contract was $224.69.
Plaintiff filed in evidence an itemized statement of the amounts paid to defendant, which Mr. Bryan, the managing partner of plaintiff, testifies is correct, and which defendant admits to be correct. According to this statement, there had been paid to defendant up to June 15th, the first pay day under the contract, $329.10.
Still adopting Mr. Roach’s figures, the total scalage up to the 15th of July was 114,665. Deducting from this the 74,232 which had been delivered up to June 15th, and we have 40,433 delivered between the 15th of June and the 15th of July; and assuming that one-half of this was delivered in the last 15 days of June, and one-half in the first 15 days of July, and we have 74,232 plus 20,216, or 94,448, feet delivered up to the 30th of June, the pay day for which was, under the contract, July 15th.
Up to this last date plaintiff had paid defendant according to the itemized account hereinabove referred to, only $453.15. >
The amount due on July 15th was therefore $566.68, and plaintiff paid only $453.15, *517or, in other words, failed to meet the payments due.
The judgment heretofore handed down by this court, and from which a rehearing was granted, is therefore reinstated, and made the final judgment of this court.